UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-54664 iTALK, INC. (Exact name of registrant as specified in its charter) Nevada 20-5302617 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 W. Cypress Creek Road; #111 Fort Lauderdale, Florida 33309 (Address of principal executive offices) (zip code) (877) 652-3834 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ. As of Janaury,2015, there were shares of registrant’s common stock outstanding. iTALK, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed consolidated balance sheets as of November 30, 2014 (unaudited) and August 31, 2014 3 Condensed consolidated statements of operations for the three months ended November 30, 2014 and2013 (unaudited) 4 Condensed consolidated statements of cash flows for the three months ended November 30, 2014 and 2013 (unaudited) 5 Notes to condensed consolidated financial statements (unaudited) 6-14 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Mine Safety Disclosures 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 22 SIGNATURES 23 2 ITEM 1FINANCIAL STATEMENTS iTALK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS November 30, August 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid and other assets Total current assets Property and equipment, net Other assets: Customer lists, net Domain rights Debt issue costs Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Notes payable Convertible note payable –net of discount Stock based payable Settlement payable Advances payable Advances payable, related party Loans payable, related party Derivative liability Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value; 50,000,000 and -0- shares authorized; 500,000,000 and -0- shares issued and outstanding as of November 30, 2014 and August 31, 2013; respectively Series A Preferred Stock, $0.001 par value; 5 and -0- shares designated, 5 and -0- shares issued and outstanding as of November 30, 2014 and August 31, 2013, respectively 49,999,995 49,999,995 Series B Preferred Stock, $0.001 par value; 49,999,995 and -0- shares designated, 49,999,995 and -0- shares issued; -0- and -0- shares outstanding as of November 30, 2014 and August 31, 2013, respectively Common stock, $0.001 par value, 500,000,000 shares authorized; 211,465,983 shares issued and outstanding as of November 30, 2014 and August 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 iTALK INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three months ended November 30, REVENUES: Sales $ $ Cost of sales Gross (loss) profit OPERATING EXPENSES: Selling, general and administrative Research and development expenses Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expense): Loss on change in fair value of derivatives ) ) Gain on settlement of debt - Interest expense ) ) Loss before provision for income taxes ) ) Provision for income taxes (benefit) - - NET LOSS $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted 4 iTALK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) Three months ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt discount Bad debt expense ) Liability for registration rights Loss on change in derivative liabilities Stock based compensation 5 Changes in operating assets and liabilities: Accounts receivable ) Advances from stockholders/officers Accounts payable and accrued expenses Deferred revenue Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - Proceeds from common stock subscriptions Proceeds from notes payable Proceeds fromconvertible note payable Net cash provided by financing activities Net decrease in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $
